           Case 1:20-cv-06533-AT Document 35 Filed 09/03/20 Page 1 of 2




                            UNITED STATES DISTRICT C
                           SOUTHERN DISTRICT OF NEW
                                                                                      9/3/2020

JEFFREY MERCADO, TYRONE PRINGLE,                          Civil Case No.: 1:20-cv-06533-AT
ADAM ROMAN, KEVIN KNOIS, and EDWARD
KALANZ, on behalf of themselves and others
similarly situated,

                      Plaintiffs,

               v.

METROPOLITAN TRANSPORTATION
AUTHORITY and TRIBOROUGH BRIDGE
AND TUNNEL AUTHORITY,

                       Defendants.


          PLAINTIFFS’ NOTICE OF MOTION FOR PLAINTIFFS’ MOTION
         FOR CONDITIONAL CERTIFICATION OF A COLLECTIVE ACTION

       Pursuant to 29 U.S.C. § 216(b), Plaintiffs Jeffrey Mercado, Tyrone Pringle, Adam Roman,

Kevin Knois, and Edward Kalanz, by and through their undersigned counsel, Faruqi & Faruqi,

LLP and Tilton Beldner LLP, hereby move the Court for an Order conditionally certifying the

action as a collective action, directing that persons similarly situated to Plaintiffs be given notice

of the pendency, and directing production of the names, addresses, email addresses, and phone

numbers of potential plaintiffs on an expedited basis.

       In support of the instant motion, Plaintiffs submit the attached Memorandum of Law, the

Declaration of Innessa M. Huot, the proposed Notice of Pendency to be distributed via regular

mail (annexed to the Declaration of Innessa M. Huot (“Huot Decl.”) as Ex. K), the proposed

Notice of Pendency to be distributed via email (annexed to the Huot Decl. as Ex. L), the proposed

Notice of Pendency to be distributed via text message (annexed to the Huot Decl. as Ex. M), the

proposed Notice of Pendency to be posted in Defendants’ workplace (annexed to the Huot Decl.
Case 1:20-cv-06533-AT Document 35 Filed 09/03/20 Page 2 of 2
